Title: To Thomas Jefferson from Elbridge Gerry, 26 October 1822
From: Gerry, Elbridge
To: Jefferson, Thomas


                        Respected Sir
                        
                            Boston
                            October 26th 1822
                        
                    The warm interest which you have always manifested, in the advancement of literature, has induced me to intrude upon your valuable time, & to solicit your attention for a moment, to a subject, connected in its nature, with the history of our country.Mr Sanderson of Philadelphia, having with laudable zeal, commenced publishing a biography, of the signers of  American Independence, to enlighten posterity, with a correct history, of the distinguished persons, whose names are attached to that memorable instrument, has applied to me, to furnish materials, for the life of my honored father, the late Elbridge Gerry, which pleasing duty I have engaged to perform, & have persuaded James T. Austin Esquire, my brother in law, to compile such, as I may be able to collect from his papers, & from the intelligence of his contemporaries.From your having participated so largely, in the establishment of our liberties, and from your knowledge of the characters and events most prominent in our revolution, I have ventured to apply to you for assistance, & to request any information, which you may be disposed to contribute, to the attainment of my wishes.The disposition and mind of man, is frequently exhibited in a strong light, by various anecdotes, to which he has given birth, and which none but these persons, who have been intimately connected with him, in public or private life can relate. If any such anecdotes have come within the sphere of your observation, & are familiar to your memory at this late period, they will be an invaluable addition and gratefully received.His mission to France in 1797 constitutes an important period in the history of his life, & if there are in your possession, any private letters or information, relative to that subject, which you think proper to communicate, it would render a tribute to his disinterested and persevering exertions, in effecting the objects of his instructions, & of the preservation of his countries peace.I find much difficulty in discovering the existence or the residence of gentlemen, where personal acquaintance with Mr Gerry, in his early political life, might place it in their power to aid me, in completing the objects of my research. Should the names of any such persons occur to your mind, you will confer a great favor, Sir, by mentioning them to me.If your attention is called to subjects, which you shall feel, to be of more importance, than the present, I beg, Sir, that you will not suffer me to impose upon your goodness, by the freedom which I have used towards your liberality. my only apology is, the ardent desire I feel, in seeing justice rendered to the memory, of a parent, and of a Patriot.If you think proper to entrust me with letters, of my father or individuals, which may be of value to his biography, they shall receive the greatest care, & be returned within a short period.May you long continue to enjoy the love and veneration, which every one of any consideration, entertains towards you, & which posterity will inherit.I have the honor, to subscribe myself, Sir, with the greatest respect, your most obedient & very humble servant
                        Elbridge Gerry